

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT 10.1


AMENDED AND RESTATED
2005 EQUITY COMPENSATION PLAN
OF
ACXIOM CORPORATION


1. Establishment and Purpose.  This Amended and Restated 2005 Equity
Compensation Plan of Acxiom Corporation (the “Plan”) was originally established
under the name of the 2000 Associate Stock Option Plan of Acxiom
Corporation.  The Plan has been amended from time to time and hereby is amended
and restated as set forth herein, effective May 8, 2015, subject to the approval
of Acxiom Corporation (“Company”) stockholders.  The purpose of the Plan is to
further the growth and development of the Company and any of its present or
future Subsidiaries and Affiliated Companies (as defined below) by allowing
certain Associates (as defined below) to acquire or increase equity ownership in
the Company, thereby offering such Associates a proprietary interest in the
Company’s business and a more direct stake in its continuing welfare, and
aligning their interests with those of the Company’s stockholders.  The Plan is
also intended to assist the Company in attracting and retaining talented
Associates, who are vital to the continued development and success of the
Company.
 
2.  
Definitions.  The following capitalized terms, when used in the Plan, have the
following meanings:

 
       (a)   “Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.
 
       (b)       “Affiliated Company” means any corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity in which the Company or any of its Subsidiaries has an ownership
            interest.  
       
        (c)           “Associate” means any employee, officer (whether or not
also a director), director, affiliate, independent contractor or consultant of
the Company, a Subsidiary or an Affiliated Company who renders
       those types of services which tend to contribute to the success of the
Company, its Subsidiaries or its Affiliated Companies, or which may reasonably
be anticipated to contribute to the future success of the
       Company, its Subsidiaries or its Affiliated Companies.
 
(d)           “Award” means the grant, pursuant to the Plan, of any Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, Qualified
Performance-Based Award, or Other Stock Unit Award.  The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.


(e)           “Award Agreement” means any written or electronic agreement,
contract, or other document or instrument evidencing any Award granted by the
Committee or the Board hereunder, which may, but need not, be executed or
acknowledged by both the Company and the Participant.
 
(f)           “Board” means the Board of Directors of the Company.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.
 
(h)           “Common Stock” means the common stock, par value $.10 per share,
of the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 16 of the
Plan.
 
(i)           “Committee” means the Compensation Committee of the Board (as well
as any successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee).  All of
the members of the Committee, which may not be less than two, are intended at
all times to qualify as “outside directors” within the meaning of Section 162(m)
of the Code and “Non-Employee Directors” within the meaning of Rule 16b-3, and
each of whom is “independent” as set forth in the applicable rules and
regulations of the Securities and Exchange Commission and/or Nasdaq or any stock
exchange upon which the Shares may be listed in the future; provided, however,
that the failure of a member of such Committee to so qualify shall not be deemed
to invalidate any Award granted by such Committee.
 
 
B-1

--------------------------------------------------------------------------------

 
(j)           “Covered Associate” shall mean a “covered employee” within the
meaning of Section 162(m)(3) of the Code, or any successor provision thereto.


(k)           “Date of Grant” means the date specified by the Committee or the
Board, as applicable, on which a grant of an Award will become effective.
 
(l)           “Exercise Period” means the period during which an Option shall
vest and become exercisable by a Participant (or his or her representatives or
transferees) as specified in Section 6(c) below.


(m)           “Exercise Price” means the purchase price per share payable upon
exercise of an Option.
 
(n)           “Fair Market Value” means, as of any applicable determination date
or for any applicable determination period, the closing price of the Company’s
Common Stock as reported by Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading).
 
(o)           “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the Participant.
 
(p)           “Incentive Stock Option” means an Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
 
(q)           “Legal Requirements” means any laws, or any rules or regulations
issued or promulgated by the Internal Revenue Service (including Section 422 of
the Code), the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc., Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading), or any other governmental or
quasi-governmental agency having jurisdiction over the Company, the Common
Stock, or the Plan.
 
(r)           “Non-Qualified Stock Option” means any Option that is not an
Incentive Stock Option.
 
(s)           “Option” means an option granted to a Participant pursuant to the
Plan to acquire a certain number of Shares at such price(s) and during such
period(s) and under such other terms and conditions as the Committee or Board
shall determine from time to time.


(t)           “Other Stock Unit Award” means any right granted to a Participant
by the Committee or Board pursuant to Section 10 hereof.
 
(u)           “Participant” means an Associate who is selected by the Committee
or the Board to receive an Award under the Plan.
 
(v)           “Performance Award” means any Award of Performance Shares or
Performance Units pursuant to Section 9 hereof.


(w)           “Performance Goals” means the pre-established objective
performance goals established by the Committee for each Performance Period.  The
Performance Goals may be based upon the performance of the Company (or a
division, organization or other business unit thereof), a Subsidiary, an
Affiliated Company, or of an individual Participant, using one or more of the
Performance Measures selected by the Committee in its discretion.  Performance
Goals may be set at a specific level, or may be expressed as a relative
percentage to the comparable measure at comparison companies or a defined
index.  Performance Goals shall, to the extent applicable, be based upon
generally accepted accounting principles, but shall be adjusted by the Committee
to take into account the effect of the following:  changes in accounting
standards that may be
 
 
B-2

--------------------------------------------------------------------------------

 
required by the Financial Accounting Standards Board after the Performance Goal
is established; realized investment gains and losses; extraordinary, unusual,
non-recurring, or infrequent items; “non-gaap financial measures” that have been
included in Acxiom’s quarterly earnings releases and disclosed to investors in
accordance with SEC regulations; and other items as the Committee determines to
be required so that the operating results of the Company (or a division,
organization or other business unit thereof), a Subsidiary or an Affiliated
Company shall be computed on a comparative basis from Performance Period to
Performance Period.  Determinations made by the Committee shall be based on
relevant objective information and/or financial data, and shall be final and
conclusive with respect to all affected parties.


(x)           “Performance Measures” means one or more of the following
criteria, on which Performance Goals may be based:  (a) earnings (either in the
aggregate or on a per-Share basis, reflecting dilution of Shares as the
Committee deems appropriate and, if the Committee so determines, net of or
including dividends) before or after interest and taxes (“EBIT”) or before or
after interest, taxes, depreciation, and amortization (“EBITDA”); (b) gross or
net revenue or changes in annual revenues; (c) cash flow(s) (including
operating, free or net cash flows); (d) financial return ratios; (e) total
stockholder return, stockholder return based on growth measures or the
attainment by the Shares of a specified value for a specified period of time,
(f) Share price, or Share price appreciation; (g) earnings growth or growth in
earnings per Share; (h) return measures, including return or net return on
assets, net assets, equity, capital, investment, or gross sales; (i) adjusted
pre-tax margin; (j) pre-tax profits; (k) operating margins; (l) operating
profits; (m) operating expenses; (n) dividends; (o) net income or net operating
income; (p) growth in operating earnings or growth in earnings per Share;
(q) value of assets; (r) market share or market penetration with respect to
specific designated products or product groups and/or specific geographic areas;
(s) aggregate product price and other product measures; (t) expense or cost
levels, in each case, where applicable, determined either on a company-wide
basis or in respect of any one or more specified divisions; (u) reduction of
losses, loss ratios or expense ratios; (v) reduction in fixed costs;
(w) operating cost management; (x) cost of capital; (y) debt reduction; (z)
productivity improvements; (aa) satisfaction of specified business expansion
goals or goals relating to acquisitions or divestitures; (bb) customer
satisfaction based on specified objective goals or a Company-sponsored customer
survey; or (cc) Associate diversity goals.
 
Performance Measures may be applied on a pre-tax or post-tax basis, and may be
based upon the performance of the Company (or a division, organization or other
business unit thereof), a Subsidiary, an Affiliated Company, or of an individual
Participant.  The Committee may, at time of grant, in the case of an Award
intended to be a Qualified Performance-Based Award, and in the case of other
grants, at any time, provide that the Performance Goals for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts, and
any unusual nonrecurring gain or loss.
 
(y)           “Performance Period” means that period established by the
Committee or the Board at the time any Award is granted or at any time
thereafter during which any performance goals specified by the Committee or the
Board with respect to such Award are to be measured.


(z)           “Performance Share” means any grant pursuant to Section 9 hereof
of a right to receive the value of a Share, or a portion or multiple thereof,
which value may be paid to the Participant by delivery of such property as the
Committee or Board shall determine, including, without limitation, cash, Shares,
or any combination thereof, upon achievement of such performance goals during
the Performance Period as the Committee or the Board shall establish at the time
of such grant or thereafter.


 
B-3

--------------------------------------------------------------------------------

 
(aa)           “Performance Unit” means any grant pursuant to Section 9 hereof
of a right to receive the value of property other than a Share, or a portion or
multiple thereof, which value may be paid to the Participant by delivery of such
property as the Committee or Board shall determine, including, without
limitation, cash, Shares, or any combination thereof, upon achievement of such
Performance Goals during the Performance Period as the Committee or the Board
shall establish at the time of such grant or thereafter.


(bb)           “Qualified Performance-Based Award” means an Award to a Covered
Associate who is a salaried employee of the Company or to an Associate that the
Committee determines may be a Covered Associate at the time the Company would be
entitled to a deduction for such Award, which Award is intended to provide
“qualified performance-based compensation” within the meaning of Code Section
162(m).


(cc)           “Restricted Stock” means any Share issued with the restriction
that the holder may not sell, transfer, pledge, or assign such Share and with
such other restrictions as the Committee or the Board, in their sole discretion,
may impose (including, without limitation, any forfeiture condition or any
restriction on the right to vote such Share, and the right to receive any cash
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee or the Board may
deem appropriate.
 
(dd)           “Restricted Stock Award” means an award of Restricted Stock or
Restricted Stock Units under Section 8 hereof.
 
(ee)           “Restricted Stock Unit” means a right awarded to a Participant
that, subject to Section 8(c), may result in the Participant’s ownership of
Shares upon, but not before, the lapse of restrictions related thereto.
 
(ff)           “Restriction Period” means the period of time specified by the
Committee or Board pursuant to Sections 8 and 10 below.
 
(gg)           “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as
such Rule may be in effect from time to time.
 
(hh)           “Shares” means the shares of Common Stock of the Company, $.10
par value.
 
(ii)           “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 7 of the Plan, to surrender to the Company all (or a
portion) of such right and, if applicable, a related Option, and receive cash or
shares of Common Stock in accordance with the provisions of Section 7.
 
(jj)           “Strike Price” shall have the meaning set forth for such term in
Section 7(b) of the Plan.
 
(kk)           “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.
 
(ll)           “Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or with which the Company combines.
 
(mm)       “UK Addendum” means the addendum set forth on Schedule A.
 
 
B-4

--------------------------------------------------------------------------------

 
3. Administration.  The Plan shall be administered by the Committee and the
Board.  Except as otherwise provided herein, each of the Committee or the Board
has the full authority and discretion to administer the Plan, and to take any
action that is necessary or advisable in connection with the administration of
the Plan including, without limitation, the authority and discretion to:
 
(a) 
select the Associates eligible to become Participants under the Plan;

 
(b) 
determine whether and to what extent Awards are to be granted;

 
(c) 
determine the number of Shares to be covered by each grant;

           
         (d) determine the terms and conditions, not inconsistent with the terms
of the Plan, of any grant hereunder (including, but not limited to, the term of
the Award, the Exercise Price or Strike Price and any restriction, limitation,
procedure, or deferral related thereto, provisions relating to the effect upon
the Award of a Participant’s cessation of employment, acceleration of vesting,
forfeiture provisions regarding an Award and/or the profits received by any
Participant from receiving an Award of exercising an Option or Stock
Appreciation Right, and any other terms and conditions regarding any Award,
based in each case upon such guidelines and factors as the Committee or Board
shall determine from time to time in their sole discretion);
 
          (e) determine whether, to what extent and under what circumstances
grants under the Plan are to be made and operate, whether on a tandem basis or
otherwise, with other grants or awards (whether equity or cash based) made by
the Company under or outside of the Plan; and
 
          (f) delegate to one or more officers of the Company the right to grant
Awards under the Plan, provided that such delegation is made in accordance with
the provisions of applicable state and federal laws.
 
Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.
 
Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a Participant or former Participant of
any profits or gains related to any Award granted hereunder, or other
limitations, upon the occurrence of such prescribed events and under such
circumstances as the Committee or the Board shall deem necessary and reasonable
for the benefit of the Company; provided, however, that this provision shall
have no application after a change in control transaction (as defined below in
Section 11) has occurred.
 
All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any
Participant.  No member of the Committee or Board will be liable for any such
action or determination made in good faith.
 
Notwithstanding any provision of the Plan to the contrary, the Committee shall
have the exclusive authority and discretion to award, administer or otherwise
take any action required or permitted to be taken with respect to Qualified
Performance-Based Awards or under any provisions of the Plan with respect to
Awards that are intended to comply with the requirements of Section 162(m) of
the Code.
 
4.           Shares Subject to the Plan.
 
    (a)           The total number of Shares which may be issued pursuant to the
Plan shall not exceed 28,425,000 Shares.  Such Shares may consist, in whole or
in part, of authorized and unissued shares or treasury shares, as determined in
the discretion of the Committee or the Board.  Notwithstanding anything to the
contrary in this Section 4, in no event will more than 28,425,000 Shares be
cumulatively available for Awards of Incentive Stock Options under the Plan.
 
 
B-5

--------------------------------------------------------------------------------

 
    (b)           If any Award made under the Plan is forfeited, any Option (and
the related Stock Appreciation Right, if any), or any Stock Appreciation Right
not related to an Option terminates, expires or lapses without being exercised,
or any Stock Appreciation Right is exercised for cash, the Shares subject to
such Awards that are, as a result, not delivered to the Participant shall again
be available for delivery in connection with Awards.  If a Stock Appreciation
Right is exercised, the total number of Shares against which the Stock
Appreciation Right was measured, not merely the number of Shares issued, will be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan.  If the Exercise Price of any Option is
satisfied by delivering Shares to the Company (by either actual delivery or by
attestation), the total number of Shares exercised, not merely the number of
Shares delivered or attested to, shall be deemed delivered for purposes of
determining the maximum number of Shares available for delivery pursuant to
Awards under the Plan.  To the extent any Shares subject to an Award are not
delivered to a Participant because such Shares are used to satisfy an applicable
tax withholding obligation, such Shares that are not delivered shall be deemed
delivered and shall not thereafter be available for delivery in connection with
Awards.
 
    (c)           Shares available for issuance or reissuance under the Plan
will be subject to adjustment as provided in Section 16 below.
 
5.           Eligible Participants.  All Associates shall be eligible to receive
Awards and thereby become Participants in the Plan, regardless of such
Associate’s prior participation in the Plan or any other benefit plan of the
Company, provided that (1) only Associates who are employees of the Company or a
Subsidiary may receive Incentive Stock Options; and (2) for any Performance
Period for which Awards are intended to be Qualified Performance-Based Awards to
eligible classes of Associates as set forth in Section 14, the Committee shall
designate the Associates eligible to be granted Awards no later than the 90th
day after the start of the fiscal year (or in the case of a Performance Period
based upon a time period other than a fiscal year, no later than the date 25% of
the Performance Period has elapsed).  No executive officer named in the Summary
Compensation Table of the Company’s then current Proxy Statement shall be
eligible to receive in excess of 400,000 Options or Stock Appreciation Rights in
any one-year period.
 
6.           Options.
 
                   (a)    Grant of Options.  The Committee, the Board or their
lawful designees may from time to time authorize grants of Options to any
Participant upon such terms and conditions as the Committee or Board
may     determine in accordance with the provisions set forth in the Plan.  Each
grant will specify, among other things, the number of Shares to which it
pertains; the Exercise Price, the form of payment to be made by the Participant
for the shares purchased upon exercise of any Option; the required period or
periods (if any) of continuous service by the Participant with the Company, a
Subsidiary or an Affiliated Company and/or any other conditions to be satisfied
before the Options or installments thereof will vest and become
exercisable.  Options granted under the Plan may be either Non-Qualified Options
or Incentive Stock Options.
 
 
B-6

--------------------------------------------------------------------------------

 
Notwithstanding any provision of the Plan to the contrary, the aggregate Fair
Market Value (as determined on the Date of Grant) of the Common Stock with
respect to which Incentive Stock Options granted are exercisable for the first
time by any Participant during any calendar year (under all plans of the Company
and its Subsidiaries) shall not exceed the maximum amount specified by Section
422 of the Code, as amended from time to time (currently $100,000).
 
Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Participant containing such further terms and provisions, not
inconsistent with the Plan, as the Committee or Board may approve in their
discretion.
 
          (b)           Exercise Price.
 
 
(i)
The Exercise Price for each share of Common Stock purchasable under any Option
shall be not less than 100% of the Fair Market Value per share on the Date of
Grant as the Committee or Board shall specify.  All such Exercise Prices shall
be subject to adjustment as provided for in Section 16 hereof.

 
 
(ii)
If any Participant to whom an Incentive Stock Option is to be granted under the
Plan is on the Date of Grant the owner of stock (as determined under Section
425(d) of the Code) possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any one of its Subsidiaries or
Affiliated Companies, then the Exercise Price per share of Common Stock subject
to such Incentive Stock Option shall not be less than 110% of the Fair Market
Value of one share of Common Stock on the Date of Grant.

 
 
(c)
Exercise Period.  Subject to Section 11 hereof, the period during which an
Option shall vest and become exercisable by a Participant (or his or her
representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option.  If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.

 
The maximum duration of any Incentive Stock Option granted under the Plan shall
be ten (10) years from the Date of Grant (and no such Incentive Stock Option
shall be exercisable after the expiration of such (10) year period), unless the
Incentive Stock Option is granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company, in which case the term may not exceed five (5) years
from the Date of Grant.  The duration of Non-Qualified Stock Options shall be
for such period as determined by the Committee or Board in its sole discretion,
not to exceed ten years.


 
(d)
Exercise of Option.  Subject to Section 11 hereof, an Option may be exercised by
a Participant at any time and from time to time during the Exercise Period by
giving written notice of such exercise to the Company specifying the number of
shares of Common Stock to be purchased by the Participant.  Such notice shall be
accompanied by payment of the Exercise Price in accordance with subsection (e)
below.

 
 
(e)
Payment for Shares.  Full payment of the Exercise Price for the Shares purchased
upon exercise of an Option, together with the amount of any tax or excise due in
respect of the sale and issue thereof, may be made in one of the following forms
of payment:

 
 
B-7

--------------------------------------------------------------------------------

 
       

 
(i)
Cash, by check or electronic funds transfer;

 
 
(ii)
Pursuant to procedures approved by the Company, through the sale (or margin) of
Shares acquired upon exercise of the Option through a broker-dealer to whom the
Participant has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale (or if
applicable margin loan) proceeds sufficient to pay for the Exercise Price,
together with, if requested by the Company, the amount of federal, state, local
or foreign withholding taxes payable by reason of such exercise;

 
 
(iii)
By delivering previously-owned shares of Common Stock owned by the Participant
for a period of at least six months having a Fair Market Value on the date upon
which the Participant exercises his or her Option equal to the Exercise Price,
or by delivering a combination of cash and shares of Common Stock equal to the
aggregate Exercise Price;

 
 
(iv)
By authorizing the Company to withhold a number of shares of Common Stock
otherwise issuable to the Participant upon exercise of an Option having an
aggregate Fair Market Value on the date upon which the Participant exercises his
or her Option equal to the aggregate Exercise Price; or

 

 
(v)
By any combination of the foregoing.

   
Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a Participant without the prior consent of
either the Committee or its authorized designee(s), or if at any time the
Company is prohibited from purchasing or acquiring Shares under applicable
law.  The Committee or the Board may permit a Participant to exercise an Option
and defer the issuance of any Shares, subject to such rules and procedures as
the Committee or Board may establish.
 
The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a Participant shall have none of the rights of
a stockholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.
 
 
(f)
Withholding Taxes.  The Company may require a Participant exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the Participant) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares.  Such withholding
requirements may be satisfied by any one of the following methods:

 
 
(i)
A Participant may deliver cash in an amount which would satisfy the withholding
requirement;

 
 
(ii)
A Participant may deliver previously-owned Shares (based upon the Fair Market
Value of the Common Stock on the date of exercise) in an amount which would
satisfy the withholding requirement; or

 
 
(iii)
With the prior consent of either the Committee or the Board, or its authorized
designees, a Participant may request that the Company (or the entity which
employs the Participant) withhold from the number of Shares otherwise issuable
to the Participant upon exercise of an Option such number of Shares (based upon
the Fair Market Value of the Common Stock on the date of exercise) as is
necessary to satisfy the withholding requirement.

 
 
B-8

--------------------------------------------------------------------------------

 
(g)           Conditions to Exercise of Options.  The Committee or the Board
may, in their discretion, require as conditions to the exercise of Options or
Stock Appreciation Rights and the issuance of shares thereunder either (a) that
a registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the Participant or his or her transferee(s) (i) shall
have represented, warranted and agreed, in form and substance satisfactory to
the Company, both that he or she is acquiring the Option or Stock Appreciation
Right and, at the time of exercising the Option or Stock Appreciation Right,
that he or she is acquiring the shares for his/her own account, for investment
and not with a view to or in connection with any distribution; (ii) shall have
agreed to restrictions on transfer, in form and substance satisfactory to the
Company; and (iii) shall have agreed to an endorsement which makes appropriate
reference to such representations, warranties, agreements and restrictions both
on the option and on the certificate representing the shares.
 
(h)           Use of Proceeds.  Proceeds realized from the sale of Common Stock
pursuant to Options granted hereunder shall constitute general funds of the
Company.
 
7.           Stock Appreciation Rights.
 
(a)   When granted, Stock Appreciation Rights may, but need not be, identified
with a specific Option (including any Option granted on or before the Date of
Grant of the Stock Appreciation Rights) in a number equal to or different from
the number of Stock Appreciation Rights so granted. If Stock Appreciation Rights
are identified with Shares subject to an Option, then, unless otherwise provided
in the applicable Grant Documents, the Participant’s associated Stock
Appreciation Rights shall terminate upon the expiration, termination, forfeiture
or cancellation of such Stock Option or the exercise of such Option.
 
(b)           The Strike Price of any Stock Appreciation Right shall (i) for any
Stock Appreciation Right that is identified with an Option, equal the Exercise
Price of such Option, or (ii) for any other Stock Appreciation Right, be not
less than 100% of the Fair Market Value of a Share of Common Stock on the Date
of Grant as the Committee or Board shall specify.  The duration of any Stock
Appreciation Right shall be for such period as determined by the Committee or
Board in its sole discretion, not to exceed ten years.
 
(c)           Subject to Section 11 hereof, (i) each Stock Appreciation Right
which is identified with any Option grant shall vest and become exercisable by a
Participant as and to the extent that the related Option with respect to which
such Stock Appreciation Right is identified may be exercised; and (ii) each
other Stock Appreciation Right shall vest and become exercisable by a
Participant, whether during or after employment or following death, retirement
or disability, at such time or times as may be designated by the Committee or
Board as set forth in the applicable rules, guidelines and practices governing
the Plan and/or the Grant Documents executed in connection with such Stock
Appreciation Right.
 
(d)           Subject to Section 11 hereof, Stock Appreciation Rights may be
exercised by a Participant by delivery to the Company of written notice of
intent to exercise a specific number of Stock Appreciation Rights.  Unless
otherwise provided in the applicable Grant Documents, the exercise of Stock
Appreciation Rights which are identified with Shares of Common Stock subject to
an Option shall result in the cancellation or forfeiture of such Option to the
extent of the exercise of such Stock Appreciation Right.
 
(e)           The benefit to the Participant for each Stock Appreciation Right
exercised shall be equal to (i) the Fair Market Value of a Share of Common Stock
on the date of exercise, minus (ii) the Strike Price of such Stock Appreciation
Right.  Such benefit shall be payable in cash, except that the Committee or
Board may provide in the applicable rules, guidelines and practices governing
the Plan and/or the Grant Documents that benefits may be paid wholly or partly
in Shares of Common Stock.
 
 
B-9

--------------------------------------------------------------------------------

 
8.           Restricted Stock Awards.
 
(a)           Issuance.  A Restricted Stock Award shall be subject to
restrictions imposed by the Committee or the Board during a period of time
specified by the Committee or Board (the “Restriction Period”).  Restricted
Stock Awards may be issued hereunder to Participants for no cash consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan.  The provisions of
Restricted Stock Awards need not be the same with respect to each Participant.


(b)           Restricted Stock.


(i)           The Company may grant Restricted Stock to those Associates the
Committee or the Board may select in their sole discretion.  Each Award of
Restricted Stock shall have those terms and conditions that are expressly set
forth in or are required by the Plan and the Grant Documents as the Committee or
the Board may determine in their discretion.
 
(ii)           While any restriction applies to any Participant’s Restricted
Stock, (a) unless the Committee or the Board provides otherwise, the Participant
shall receive the dividends paid on the Restricted Stock and shall not be
required to return those dividends to the Company in the event of the forfeiture
of the Restricted Stock; (b) the Participant shall receive the proceeds of the
Restricted Stock in any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, which proceeds shall
automatically and without need for any other action become Restricted Stock and
be subject to all restrictions then existing as to the Participant’s Restricted
Stock; and (c) the Participant shall be entitled to vote the Restricted Stock
during the Restriction Period.
 
(iii)           The Restricted Stock will be delivered to the Participant
subject to the understanding that while any restriction applies to the
Restricted Stock, the Participant shall not have the right to sell, transfer,
assign, convey, pledge, hypothecate, grant any security interest in or mortgage
on, or otherwise dispose of or encumber any shares of Restricted Stock or any
interest therein.  As a result of the retention of rights in the Restricted
Stock by the Company, except as required by any applicable law, neither any
shares of the Restricted Stock nor any interest therein shall be subject in any
manner to any forced or involuntary sale, transfer, conveyance, pledge,
hypothecation, encumbrance, or other disposition or to any charge, liability,
debt, or obligation of the Participant, whether as the direct or indirect result
of any action of the Participant or any action taken in any proceeding,
including any proceeding under any bankruptcy or other creditors’ rights
law.  Any action attempting to effect any transaction of that type shall be
void.
 
(iv)           Unless other provisions are specified in the Grant Documents or
Plan guidelines which may be adopted by the Committee or the Board from time to
time, any Restricted Stock held by the Participant at the time the Participant
ceases to be an Associate for any reason shall be forfeited by the Participant
to the Company and automatically re-conveyed to the Company.


(v)           The Committee or the Board may withhold, in accordance with
Section 17(f) hereof, any amounts necessary to collect any withholding taxes
upon any taxable event relating to Restricted Stock.
 
(vi)           The making of an Award of Restricted Stock and delivery of any
Restricted Stock is subject to compliance by the Company with all applicable
laws.  The Company need not issue or transfer Restricted Stock pursuant to the
Plan unless the Company’s legal counsel has approved all legal matters in
connection with the delivery of the Restricted Stock.


 
B-10

--------------------------------------------------------------------------------

 
(vii)           The Restricted Stock will be book-entry Shares only unless the
Committee or the Board decides to issue certificates to evidence any shares of
Restricted Stock.  The Company may place stop-transfer instructions with respect
to all Restricted Stock on its stock transfer records.


(viii)           At the time of grant of Restricted Stock (or at such earlier or
later time as the Committee or the Board determines to be appropriate in light
of the provisions of Code Section 409A), the Committee or the Board may permit a
Participant of an Award of Restricted Stock to defer receipt of his or her
Restricted Stock in accordance with rules and procedures established by the
Committee or the Board.  Alternatively, the Committee or the Board may, in their
discretion and at the times provided above, permit an individual who would have
been a Participant with respect to an Award of Restricted Stock, to elect
instead to receive an equivalent Award of Restricted Stock Units, and the
Committee or the Board may permit the Participant to elect to defer receipt of
Shares under the Restricted Stock Units in accordance with Section 8(c)(viii).


(ix)           The minimum Restriction Period applicable to any Award of
Restricted Stock that is not subject to performance conditions restricting the
grant size, the transfer of the shares, or the vesting of the award shall be two
(2) years from the date of grant; provided, however, that a Restriction Period
of less than two (2) years may be approved under the Plan for such Awards with
respect to up to a total of 100,000 Shares.
 
(c)           Restricted Stock Units.


(i)           The Company may grant Restricted Stock Units to those Associates
as the Committee or the Board may select in its sole discretion.  Restricted
Stock Units represent the right to receive Shares in the future, at such times,
and subject to such conditions as the Committee or the Board shall
determine.  The restrictions imposed shall take into account potential tax
treatment under Code Section 409A.
 
(ii)           Until the Restricted Stock Unit is released from restrictions and
any Shares subject thereto are delivered to the Participant, the Participant
shall not have any beneficial ownership in any Shares subject to the Restricted
Stock Unit, nor shall the Participant have the right to sell, transfer, assign,
convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Restricted Stock Unit or any interest
therein.  Except as required by any law, no Restricted Stock Unit nor any
interest therein shall be subject in any manner to any forced or involuntary
sale, transfer, conveyance, pledge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the Participant,
whether as the direct or indirect result of any action of the Participant or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law.  Any action attempting to effect any transaction of
that type shall be void.
 
(iii)           Upon the lapse of the restrictions, the Participant holder of
Restricted Stock Units shall, except as noted below, be entitled to receive, as
soon as administratively practical, (a) that number of Shares subject to the
Award that are no longer subject to restrictions, (b) cash in an amount equal to
the Fair Market Value of the number of Shares subject to the Award that are no
longer subject to restrictions, or (c) any combination of Shares and cash, as
the Committee or the Board shall determine in their sole discretion, or shall
have specified at the time the Award was granted.
 
 
B-11

--------------------------------------------------------------------------------

 
(iv)           Restricted Stock Units and the entitlement to Shares, cash, or
any combination thereunder will be forfeited and all rights of a Participant to
such Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.


(v)           A Participant holder of Restricted Stock Units is not entitled to
any rights of a holder of the Shares (e.g., voting rights and dividend rights),
prior to the receipt of such Shares pursuant to the Plan.  The Committee or the
Board may, however, provide in the Grant Documents that the Participant shall be
entitled to receive dividend equivalent payments on Restricted Stock Units, on
such terms and conditions as the Grant Documents may specify.


(vi)           The Committee or the Board may withhold, in accordance with
Section 17(f) hereof, any amounts necessary to collect any withholding taxes
upon any taxable event relating to any Restricted Stock Units.
 
(vii)           The granting of Restricted Stock Units and the delivery of any
Shares is subject to compliance by the Company with all applicable laws.


(viii)           At the time of grant of Restricted Stock Units (or at such
earlier or later time as the Committee or the Board determines to be appropriate
in light of the provisions of Code Section 409A), the Committee or the Board may
permit a Participant to elect to defer receipt of the Shares or cash to be
delivered upon lapse of the restrictions applicable to the Restricted Stock
Units in accordance with rules and procedures that may be established from time
to time by the Committee or the Board.  Such rules and procedures shall take
into account potential tax treatment under Code Section 409A, and may provide
for payment in Shares or cash.


9.           Performance Awards.


(a)           Grant.  The Company or the Board may grant Performance Awards to
Associates on any terms and conditions the Committee or the Board deem
desirable.  Each Award of Performance Awards shall have those terms and
conditions that are expressly set forth in, or are required by, the Plan and the
Grant Documents.


(b)           Performance Goals.  The Committee or the Board may set Performance
Goals which, depending on the extent to which they are met during a Performance
Period, will determine the number of Performance Shares or Performance Units
that will be delivered to a Participant at the end of the Performance
Period.  The Performance Goals may be set at threshold, target, and maximum
performance levels, and the number of Performance Shares or Units to be
delivered may be tied to the degree of attainment of the various performance
levels specified under the various Performance Goals during the Performance
Period, which may not be less than one year.  No payment shall be made with
respect to a Performance Share if any specified threshold performance level is
not attained.


(c)           Beneficial Ownership.  A Participant receiving a Performance Award
shall not have any beneficial ownership in any Shares subject to such Award
until Shares are delivered in satisfaction of the Award, nor shall the
Participant have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any Performance Award or any interest therein.  Except as
required by any law, neither the Performance Award nor any interest therein
shall be subject in any manner to any forced or involuntary sale, transfer,
conveyance, pledge, hypothecation, encumbrance, or other disposition or to any
charge, liability, debt, or obligation of the Participant, whether as the direct
or indirect result of any action of the Participant or any action taken in any
proceeding, including any proceeding under any bankruptcy or other creditors’
rights law.  Any action attempting to effect any transaction of that type shall
be void.
 
 
B-12

--------------------------------------------------------------------------------

 
(d)           Determination of Achievement of Performance Awards.  The Committee
or the Board shall, promptly after the date on which the necessary financial,
individual or other information for a particular Performance Period becomes
available, determine and certify the degree to which each of the Performance
Goals have been attained.
 
(e)           Payment of Performance Awards.  After the applicable Performance
Period has ended, a recipient of a Performance Award shall be entitled to
payment based on the performance level attained with respect to the Performance
Goals applicable to the Performance Award.  Performance Awards shall be settled
as soon as practicable after the Committee or Board determines and certifies the
degree of attainment of Performance Goals for the Performance Period.  Subject
to the terms and conditions of the Grant Documents, payment to a Participant
with respect to a Performance Award may be made (a) in Shares, (b) in cash, or
(c) any combination of Shares and cash, as the Committee or the Board may
determine at any time in their sole discretion.
 
(f)           Limitation on Rights/Withholding.  A recipient of a Performance
Award is not entitled to any rights of a holder of the Shares (e.g. voting
rights and dividend rights), prior to the receipt of such Shares pursuant to the
Plan.  The Committee or the Board may, however, provide in the Grant Documents
that the Participant shall be entitled to receive dividend equivalent payments
in an amount commensurate with earned Performance Awards, on such terms and
conditions as the Grant Documents may specify.  The Committee or the Board may
withhold, in accordance with Section 17(f) hereof, any amounts necessary to
collect any withholding taxes upon any taxable event relating to Performance
Awards.
 
10.           Other Stock Unit Awards.  Other Awards of Shares and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan.  Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine.  Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Associates to whom such Awards shall be made, the times at
which such Awards shall be made, the number of Shares to be granted pursuant to
such Awards, and all other terms and conditions of such Awards.  The provisions
of Other Stock Unit Awards need not be the same with respect to each
Participant.  For any Award or Shares subject to any Award made under this
Section 10, the vesting of which is conditioned only on the passage of time,
such Restriction Period shall be a minimum of two (2) years for full
vesting.  Shares (including securities convertible into Shares) subject to
Awards granted under this Section 10 may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law.
 
11.           Change in Control.  Notwithstanding any other provision of the
Plan to the contrary, the Committee or Board may determine, in their discretion,
that upon the occurrence of a transaction involving a merger or consolidation of
the Company, a sale of all or substantially all of its assets, the acquisition
of a significant percentage of the voting power of the Company, or such other
form of transaction as the Committee or Board may determine from time to time to
constitute a change in control of the Company (each a “Change in Control
Event”), which shall not include preliminary transaction activities such as
receipt of a letter of interest, receipt of a letter of intent or an agreement
in principle, and, within three months immediately prior to or two years
following the Change in Control Event, a Participant’s employment or service
relationship with the Company, a Subsidiary or an Affiliated Company is
terminated (a “Termination Event”) that (i) Stock Options and Stock Appreciation
Rights may become immediately exercisable; (ii) restrictions and deferral
limitations applicable to any Restricted Stock or Restricted Stock Unit Award
may become free of all restrictions and limitations and become fully vested and
transferable; (iii) all Performance Awards may be considered to be prorated, and
any deferral or other restriction may lapse and such Performance Awards may be
immediately settled or distributed; (iv) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards granted under the Plan may lapse and such Other Stock Unit
Awards or such other Awards may become free of all restrictions, limitations or
conditions and become fully vested and transferable to the full extent of the
Award not previously forfeited or vested.  Notwithstanding the foregoing, with
respect to any Award issued prior to May 1, 2015 or any Performance Award or
Performance Award converted to a Restricted Stock Unit Award issued on or after
May 1, 2015 to a Participant, a Termination Event shall not be required in order
for (i) – (iv) of this Section to occur.


 
B-13

--------------------------------------------------------------------------------

 
The Committee or the Board, in their discretion, may also determine that, upon
the occurrence of such a Change in Control Event, each Stock Option or Stock
Appreciation Right outstanding hereunder shall terminate within a specified
number of days after notice to the holder, and such holder shall receive, with
respect to each exercisable and vested share of Common Stock subject to such
Stock Option or Stock Appreciation Right, an amount equal to the excess of the
fair market value of the Shares immediately prior to the occurrence of such
transaction (which shall be no less than the value being paid for such Shares
pursuant to such transaction) over the Exercise Price or Strike Price, as
applicable, of such Stock Option or Stock Appreciation Right; such amount shall
be payable in cash, in one or more of the kinds of property payable in such
transaction, or in a combination thereof, as the Committee or Board in their
discretion shall determine.
 
        12.           Clawback.  All Awards granted pursuant to this Plan are
subject to the Company’s “clawback policy” as may be in effect at the time.
 
13.           Transferability of Awards.
          
(a)    Incentive Stock Options granted under the Plan shall not be transferred
by a Participant, except by will or by the laws of descent and distribution.
 
Other Awards (subject to the limitations in paragraph (c) below) granted under
the Plan may be transferred by a Participant to:  (i) the Participant’s family
members (whether related by blood, marriage, or adoption and including a former
spouse); (ii) trust(s) in which the Participant’s family members have a greater
than 50% beneficial interest; (iii) trusts, including but not limited to
charitable remainder trusts, or similar vehicles established for estate planning
and/or charitable giving purposes; and (iv) family partnerships and/or family
limited liability companies which are controlled by the Participant or the
Participant’s family members, such transfers being permitted to occur by gift or
pursuant to a domestic relation order, or, only in the case of transfers to the
entities described in clauses (i), (ii) and (iii) immediately above, for
value.  The Committee or Board, or their authorized designees may, in their sole
discretion, permit transfers of Awards to other persons or entities upon the
request of a Participant.  Subsequent transfers of previously transferred Awards
may only be made to one of the permitted transferees named above, unless the
subsequent transfer has been approved by the Committee or the Board, or their
authorized designee(s).  Otherwise, such transferred Awards may be transferred
only by will or the laws of descent and distribution.
 
Notwithstanding the foregoing, if at the time any Option is transferred as
permitted under this Section 13, a corresponding Stock Appreciation Right has
been identified as being granted in tandem with such Option, then the transfer
of such Option shall also constitute a transfer of the corresponding Stock
Appreciation Right, and such Stock Appreciation Right shall not be transferable
other than as part of the transfer of the Option to which it relates.
 
Concurrently with any transfer, the transferor shall give written notice to the
Plan’s then current Plan administrator of the name and address of the
transferee, the number of shares being transferred, the Date of Grant of the
Awards being transferred, and such other information as may reasonably be
required by the administrator.  Following a transfer, any such Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.  The provisions of the Plan and applicable Grant
Documents shall continue to be applied with respect to the original Participant,
and such Awards shall be exercisable by the transferee only to the extent that
they could have been exercised by the Participant under the terms of the
original Grant Documents.  The Company disclaims any obligation to provide
notice to a transferee of any termination or expiration of a transferred Award.
 
14.           Code Section 162(m) Provisions and Award Limitations.
 
(a)           Notwithstanding any other provision of the Plan, (i) to the extent
Awards to salaried employees (each an “eligible employee” for purposes of Code
Section 162(m) and the Treasury Regulations thereunder with regard to
stockholder approval of the material terms of the Performance Goals) are
intended to be Qualified Performance-Based Awards; or (ii) if the Committee
determines at the time any Award is granted to a salaried employee who is, or
who may be as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Associate, then the Committee
may provide that this Section 14 is applicable to such Award.


 
B-14

--------------------------------------------------------------------------------

 
(b)           If an Award is subject to this Section 14, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement or
attainment of one or more objective Performance Goals as determined by the
Committee, using one or more Performance Measures also as determined by the
Committee.  Such Performance Goals shall be established by the Committee no
later than 90 days after the beginning of the Performance Period to which the
Performance Goals pertain and while the attainment of the Performance Goals is
substantially uncertain, and in any event no later than the date on which 25% of
the Performance Period has elapsed.


(c)           Notwithstanding any provision of this Plan (other than Section 11
or 15), with respect to any Award that is subject to this Section 14, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
Performance Goals except in the case of the death or disability of the
Participant


(d)           The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 14 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.  Whenever the Committee determines
that it is advisable to grant or pay Awards that do not qualify as Qualified
Performance-Based Awards, the Committee may make grants or payments without
satisfying the requirements of Code Section 162(m).


(e)           Notwithstanding any provision of this Plan other than Section 16,
commencing with calendar year 2005, (i) no Participant may be granted in any
twelve (12) month period an aggregate amount of Options and/or Stock
Appreciation Rights with respect to more than 400,000 Shares, and (ii) no
Participant may be granted in any twelve (12) month period an aggregate amount
of Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards or
Other Stock Unit Awards, with respect to more than 400,000 Shares (or cash
amounts based on the value of more than 400,000 Shares).
 
(f)           Notwithstanding any provision of this Plan other than Section 16,
commencing with calendar year 2015, no director of the Company may be granted in
any twelve (12) month period an aggregate amount of equity having a value of
more than $400,000 on the date of grant, under this Plan or any other equity
compensation plan sponsored by the Company.
 
15.           Alteration, Termination, Discontinuance, Suspension, and
Amendment.
 
(a)           The Committee or the Board may amend, alter, suspend, discontinue
or terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) stockholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected Participant, if such action would impair the
rights of such Participant under any outstanding Award.  Notwithstanding
anything to the contrary herein, the Committee or the Board may make technical
amendments to the Plan as may be necessary so as to have the Plan conform to any
laws or regulations in any jurisdiction within or outside the United States, so
long as stockholder approval of such technical amendments is not required.
 
 
 
B-15

--------------------------------------------------------------------------------

 
(b)           The Committee or Board may amend the terms of any outstanding
Award, prospectively or retroactively, except to the extent that such action
would cause an Award subject to Section 14 not to qualify for the exemption from
the limitation on deductibility imposed by Section 162(m)(4)(c) of the Code, and
except that no such amendment shall impair the rights of any Participant without
his or her consent.  Subject to the requirements of paragraph (c) below, the
Committee or Board may, without the consent of the Participant, amend any Grant
Documents evidencing an Option or Stock Appreciation Right granted under the
Plan, or otherwise take action, to accelerate the time or times at which an
Option or Stock Appreciation Right may be exercised; to extend the expiration
date of an Award; to waive any other condition or restriction applicable to an
Award or to the exercise of an Option or Stock Appreciation Right; to amend the
definition of a change in control of the Company (if such a definition is
contained in such Grant Documents) to expand the events that would result in a
change in control and to add a change in control provision to such Grant
Documents (if such provision is not contained in such Grant Documents); and may
amend any such Grant Documents in any other respect with the consent of the
Participant.
 
(c)           If an amendment would (i) materially increase the benefits to
participants under the Plan, (ii) increase the aggregate number of Shares that
may be issued under the Plan, or (iii) materially modify the requirements for
participation in the Plan by materially increasing the class or number of
persons eligible to participate in the Plan, then such amendment shall be
subject to stockholder approval.
 
(d)           If required by any Legal Requirement, any amendment to the Plan or
any Award will also be submitted to and approved by the requisite vote of the
stockholders of the Company.  If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with respect to an Award, the Board and the Committee each
reserve the right to amend the Plan or any Grant Documents evidencing an
Award  to the extent of any such requirement, amendment or supplement, and all
Awards then outstanding will be subject to such amendment.
 
(e)           Notwithstanding any provision of the Plan to the contrary, the
Committee or the Board may not, without prior approval of the stockholders of
the Company, reprice any outstanding Option and/or Stock Appreciation Rights by
either lowering the Exercise Price thereof or canceling such outstanding Stock
Option and/or Stock Appreciation Rights in consideration of a grant having a
lower Exercise Price or in exchange for awards or cash considerations.  This
paragraph 14(e) is intended to prohibit the repricing of “underwater” Options
without prior stockholder approval and shall not be construed to prohibit the
adjustments provided for in Section 16 hereof.
 
(f)           The Plan may be terminated at any time by action of the
Board.  The termination of the Plan will not adversely affect the terms of any
outstanding Award.
 
16.           Adjustment of Shares; Effect of Certain
Transactions.  Notwithstanding any other provision of the Plan to the contrary,
in the event of any change in the shares of Common Stock subject to the Plan or
to any Award (through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, issuance of rights to subscribe, or change in
capital structure), appropriate adjustments or substitutions shall be made by
the Committee or the Board as to the (i) maximum number of shares of Common
Stock subject to the Plan, (ii) maximum number of Shares of Common Stock for
which Awards may be granted to any one Associate, and (iii) the number of Shares
of Common Stock and price per share subject to outstanding Awards as shall be
equitable to prevent dilution or enlargement of rights under previously granted
Awards.  The determination of the Committee or Board as to these matters shall
be conclusive; provided, however, that (i) any such adjustment with respect to
an Incentive Stock Option and any related Stock Appreciation Right shall comply
with the rules of Section 424(a) of the Code; and (ii) in no event shall any
adjustment be made which would disqualify any Incentive Stock Option granted
hereunder as an Incentive Stock Option for purposes of Section 422 of the Code.
 


 
B-16

--------------------------------------------------------------------------------

 
17.           General Provisions.


 
(a)
No Associate or Participant shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Associates
or Participants under the Plan.

 

 
(b)
Except to the extent that such action would cause an Award subject to Section 14
not to qualify for the exemption from the limitation on deductibility imposed by
Section 162(m)(4)(c) of the Code, the Committee or Board shall be authorized to
make adjustments in performance award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee or Board may correct any defect, supply
any omission, or reconcile any inconsistency in the Plan or any Award in the
manner and to the extent it shall deem desirable to carry it into effect. In the
event the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee or
Board may, in their discretion, make such adjustments in the terms of Awards
under the Plan as it shall deem appropriate.
 

 
(c)
All certificates for Shares delivered under the Plan pursuant to any Award shall
be subject to such stock transfer orders and other restrictions as the Committee
or Board may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable state of Federal securities law, and
the Committee or Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.



 
(d)
No Award granted hereunder shall be construed as an offer to sell securities of
the Company, and no such offer shall be outstanding, unless and until the
Committee or the Board in their sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
U.S. federal securities laws and any other laws to which such offer, if made,
would be subject.



 
(e)
The Committee or the Board shall be authorized to establish procedures pursuant
to which the payment of any Award may be deferred.  Subject to the provisions of
the Plan and any Grant Documents, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Committee or the
Board, be entitled to receive, currently or on a deferred basis, cash dividends,
or cash payments in amounts equivalent to cash dividends on Shares (“dividend
equivalents”), with respect to the number of Shares covered by the Award, as
determined by the Committee or the Board, in their sole discretion, and the
Committee or Board may provide that such amounts (if any) shall be deemed to
have been reinvested in additional Shares or otherwise reinvested.



 
(f)
The Company shall be authorized to withhold from any Award granted or payment
due under the Plan the amount of withholding taxes due in respect of an Award or
payment hereunder and to take such other action as may be necessary in the
opinion of the Plan administrator to satisfy all obligations for the payment of
such taxes, not to exceed the statutory minimum withholding obligation.  The
Committee or Board shall be authorized to establish procedures for election by
Participants to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the Participant.



 
(g)
Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if
required, and such arrangements may be either generally applicable or applicable
only in specific cases.



 
B-17

--------------------------------------------------------------------------------

 
 
(h)
The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
state of Delaware and applicable Federal law.



 
(i)
If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to applicable law, or if it
cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.



 
(j)
Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee or the Board, be necessary or desirable in order
to recognize differences in local law or tax policy.  The Committee or Board
also may impose conditions on the exercise or vesting of Awards in order to
minimize the Company’s obligations with respect to tax equalization for
Associates on assignments outside their home country.



 
(k)
No Award shall be granted or exercised if the grant of the Award or the exercise
and the issuance of shares or other consideration pursuant thereto would be
contrary to law or the regulations of any duly constituted authority having
jurisdiction.

 
 
(l)
The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary or
Affiliated Company, nor will it interfere in any way with any right the Company
or any Subsidiary or Affiliated Company would otherwise have to terminate a
Participant’s employment or other service at any time.
 

 
(m)
Employees and directors of the Company and its Subsidiaries who are based in the
United Kingdom may be granted Awards pursuant to the terms of the UK Addendum.
Grants made pursuant to the UK Addendum shall be subject to the terms and
conditions of the Plan, unless otherwise provided in the UK Addendum.

 


B-18
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
UK Addendum
 
 
1.  
Purpose and eligibility

 
The purpose of this addendum to the Plan (the "UK Addendum") is to enable the
Board to grant Awards to certain employees and directors of Acxiom Corporation
(the "Company") and its Subsidiaries who are based in the United
Kingdom.  Awards (which will be unapproved for UK tax purposes) may only be
granted under the UK Addendum to employees and directors of the Company and its
Subsidiaries.  Awards granted pursuant to the UK Addendum are granted pursuant
to an "employees' share scheme" for the purposes of the Financial Services and
Markets Act 2000.
 
2.  
Definitions

 
        Definitions are as contained in Section 2 of the Plan, with the
following additions, amendments or substitutions:
 
(a)  
The definition of "Associate" shall be deleted and the word "Employee" shall be
substituted therefor throughout the Plan.

 
(b)  
"Control" (for the purposes of the definition of "Subsidiary", below) has the
meaning contained in section 995 Income Tax Act 2007.

 
(c)  
"Employee" shall mean any employee or director of the Company or its
Subsidiaries.

 
(d)  
"HMRC" means the UK HM Revenue & Customs.

 
(e)  
"ITEPA" means the Income Tax (Earnings and Pensions) Act 2003.

 
(f)  
"PAYE" means the UK Pay-As-You-Earn income tax withholding system governed by
the Income Tax (PAYE) Regulations 2003.

 
(g)
"Service" means service as an Employee, subject to such further limitations as
may be set forth in the applicable Stock Option Agreement or Restricted Share
Agreement.  Service shall be deemed to continue during a bona fide leave of
absence approved by the Company in writing if and to the extent that continued
crediting of Service for purposes of the Plan is expressly required by the terms
of such leave or by applicable law, as determined by the Company.  The Company
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan.

 
(h)  
The definition of "Subsidiary" shall be restated in its entirety as follows:
“Subsidiary” shall mean a company (wherever incorporated) which for the time
being is under the Control of the Company.

 
3.  
Terms

 
Awards granted pursuant to the UK Addendum shall be governed by the terms of the
Plan, subject to any such amendments set out below and as are necessary to give
effect to Section 1 of the UK Addendum, and by the terms of the individual Award
Agreement entered into between the Company and the Participant.
 
4.  
Participation

 
For the purpose of granting awards pursuant to the Plan to UK Employees only,
the Plan shall be amended by the substitution of the word "Employee" for the
word "Associate" throughout.
 
5.  
Non-transferability of Awards

 
An Award granted pursuant to the UK Addendum may not be transferred other than
by the laws of intestacy on death of the Participant.
 
6.  
Withholding obligations

 
 
6.1  
The Participant shall be accountable for any income tax and, subject to the
following provisions, national insurance liability which is chargeable on any
assessable income deriving from the exercise of, or other dealing in, the
Award.  In respect of such assessable income the Participant shall indemnify the
Company and (at the direction of the Company) any Subsidiary which is or may be
treated as the employer of the Participant in respect of the following
(together, the "Tax Liabilities"):

 
 
B-19

--------------------------------------------------------------------------------

 
 
 
(a)
any income tax liability which falls to be paid to HMRC by the Company (or the
relevant employing Subsidiary) under the PAYE system as it applies to income tax
under ITEPA and the PAYE regulations referred to in it; and

 
 
 
(b)
any national insurance liability which falls to be paid to HMRC by the Company
(or the relevant employing Subsidiary) under the PAYE system as it applies for
national insurance purposes under the Social Security Contributions and Benefits
Act 1992 and regulations referred to in it, such national insurance liability
being the aggregate of:

 
 
(i)
all the Employee's primary Class 1 national insurance contributions; and

 
 
(ii)
all the employer's secondary Class 1 national insurance contributions.

 
6.2   
Pursuant to the indemnity referred to in clause 6.1, the Participant shall make
such arrangements as the Company requires to meet the cost of the Tax
Liabilities, including at the direction of the Company any of the following:

 
 
(a)
making a cash payment of an appropriate amount to the relevant company whether
by cheque, banker's draft or deduction from salary in time to enable the company
to remit such amount to HMRC before the 14th day following the end of the month
in which the event giving rise to the Tax Liabilities occurred; or

 
 
(b)
appointing the Company as agent and/or attorney for the sale of sufficient
Shares acquired pursuant to the exercise of, or other dealing in, the Award to
cover the Tax Liabilities and authorising the payment to the relevant company of
the appropriate amount (including all reasonable fees, commissions and expenses
incurred by the relevant company in relation to such sale) out of the net
proceeds of sale of the Shares;

 
 
(c)
entering into an election whereby the employer's liability for secondary Class 1
national insurance contributions is transferred to the Participant on terms set
out in the election and approved by HMRC.

 
7.  
Section 431 Election

 
Where the Shares to be acquired on the exercise of, or other dealing in, the
Award are considered to be "restricted securities" for the purposes of the UK
tax legislation (such determination to be at the sole discretion of the
Company), it is a condition of exercise or acquisition of the Shares that the
Participant if so directed by the Company enter into a joint election with the
Company or, if different, the relevant Subsidiary employing the Participant
pursuant to section 431 ITEPA electing that the market value of the Shares to be
acquired on the exercise of, or other dealing in, the Award be calculated as if
the Shares were not "restricted securities".
 
 


 
 


 
 
Adopted by the Compensation Committee on
 
 
February 14, 2012
 



B-20
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 